          Case 1:18-cv-10364-LGS Document 372 Filed 04/03/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ALLIANZ GLOBAL INVESTORS GMBH, et :
 al.,                                                         :   18 Civ. 10364 (LGS)
                                              Plaintiffs, :
                                                              :        ORDER
                            -against-                         :
                                                              :
 BANK OF AMERICA CORPORATION, et al., :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a telephonic conference was held on April 2, 2020. As discussed at

conference, it is hereby

        ORDERED a telephonic conference shall be held on May 7, 2020, at 10:40 a.m. The

conference will be telephonic. The time of the conference is approximate, but the parties shall be

ready to proceed by that time. The Court will call the parties once the conference is ready to

begin. It is further

        ORDERED that, by May 1, 2020, the parties shall file a joint letter, not to exceed six

single-spaced pages, informing the Court of (1) the progress made by the parties in discovery and

to resolve disputes since the last conference; (2) any remaining disputes that require the Court’s

attention to resolve, and the position of each party as to each dispute; and (3) one telephone call-

in number for a conference call, and if necessary a passcode, that will be used for the telephonic

conference. It is further

          ORDERED that, with respect to the dispute regarding pricing communications, (1) all

parties shall produce any communications that they intend to use in substantive motions,

depositions or trial; (2) Plaintiffs shall produce documents or information sufficient to determine

the location of the disputed trades; (3) with respect to the Plaintiffs’ internal communications and

communications between Plaintiffs and non-parties, the parties shall meet and confer to develop a
           Case 1:18-cv-10364-LGS Document 372 Filed 04/03/20 Page 2 of 3


joint proposal that will permit the parties to conduct a sampling of available discovery, without

prejudice to renewal of Defendants’ request for additional searches and production at a later date.

By April 17, 2020, the parties shall file a letter with the Court outlining the joint proposal and --

to the extent there remain disputes – the parties’ positions with respect to those disputes. It is

further

          ORDERED that, with respect to the dispute regarding custodians, by April 17, 2020,

Plaintiffs shall provide Defendants a list of ten possible custodians per Plaintiff “group” (or any

other number to which the parties’ agree) who are the most likely to be fruitful witnesses, and

information regarding (1) the individuals’ relevant role; and (2) the extent to which those ten

possible custodians are applicable to the individual Plaintiffs within each group. It is further

          ORDERED that, with respect to the dispute regarding the interrogatory responses,

Plaintiff shall, by April 23, 2020, file on ECF an affidavit from a person with knowledge at

BlackRock to explain (1) what information they have regarding their employed portfolio

managers and the funds they managed during the relevant time period; (2) the form and location

of the information they have and how it can be accessed; and (3) what information they do not

have. It is further

          ORDERED that, with respect to the dispute regarding BlackRock’s Trading Analytics

Reports (“TARs”), Plaintiff shall, by April 23, 2020, file on ECF an affidavit from a person with

knowledge at BlackRock to explain (1) what searches have been conducted for TARs and when

they were conducted; (2) how the TARs that were produced were located; (3) the location of the

TARs that have not been produced; and (4) why it would be unduly burdensome to retrieve the

TARs that have not been produced, including an estimate of the cost and time that would be

required to locate and produce the TARs. It is further
         Case 1:18-cv-10364-LGS Document 372 Filed 04/03/20 Page 3 of 3


       ORDERED that, with respect to the dispute regarding non-custodial document

production and search terms, the parties shall continue to meet and confer to attempt to resolve

the disputes.

Dated: April 3, 2020
       New York, New York
